SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53851 Mobivity Holdings Corp. (Exact Name of Registrant as Specified in Its Charter) Nevada 26-3439095 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 58 W. Buffalo St. #200 Chandler, AZ 85225 (Address of Principal Executive Offices & Zip Code) (866) 622-4261 (Registrant’s Telephone Number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes [ ] No [X] As of May 15, 2014, the registrant had 22,237,762 shares of common stock issued and outstanding. MOBIVITY HOLDINGS CORP. INDEX Page Part I Financial Information Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statement of Stockholders’ Equity (Deficit) 3 Condensed Consolidated Statements of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 Part II Other Information Item 6. Exhibits 32 Signature Page Explanatory Note On November 12, 2013, Mobivity Holdings Corp. (the “Company”) filed an amendment to its articles of incorporation on file with the Nevada Secretary of State for purposes of (i) effecting a reverse split of the issued and outstanding shares of its common stock at a ratio of one share for every six shares outstanding prior to November 12, 2013 and (ii) decreasing the authorized shares of its common stock to 50,000,000 shares.The reverse stock split was effective as of November 12, 2013. The reverse stock split effected a proportional decrease in the number of shares of common stock issuable upon the exercise of the Company’s stock options and warrants outstanding immediately prior to the effective date of the reverse stock split, with a proportional increase in the exercise price.No fractional shares were issued as a result of the reverse stock split.In lieu of issuing fractional shares, the Company rounded all fractional interests resulting from the split up to the nearest whole number.All historical share information contained in this Quarterly Report on Form 10-Q gives effect to the reverse stock split. -i- Table of Contents Part I - Financial Information Item 1.Financial Statements Mobivity Holdings Corp. Consolidated Balance Sheets March 31, 2014 (Unaudited) December 31, 2013 (Audited) ASSETS Current assets Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $108,067 and $65,975, respectively Other current assets Total current assets Goodwill Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Accrued interest Accrued and deferred personnel compensation Deferred revenue and customer deposits Notes payable Derivative liabilities Other current liabilities Earn-out payable Total current liabilities Non-current liabilities Earn-out payable Total non-current liabilities Total liabilities Commitments and Contingencies (See Note 9) Stockholders' equity (deficit) Common stock, $0.001 par value; 50,000,000 shares authorized;22,237,762 and 16,319,878 shares issued and outstanding Equity payable Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to condensed consolidated financial statements (unaudited). -1- Table of Contents Mobivity Holdings Corp. Consolidated Statements of Operations (Unaudited) Three months ended March 31, Revenues Revenues $ $ Cost of revenues Gross margin Operating expenses General and administrative Sales and marketing Engineering, research, and development Depreciation and amortization Total operating expenses Loss from operations ) ) Other income/(expense) Interest income 3 Interest expense ) ) Change in fair value of derivative liabilities ) Gain (loss) on adjustment in contingent consideration - Total other income/(expense) ) ) Loss before income taxes ) ) Income tax expense - - Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average number of sharesduring the period - basic and diluted See accompanying notes to condensed consolidated financial statements (unaudited). -2- Table of Contents Mobivity Holdings Corp. Consolidated Statement of Stockholders' Equity (Deficit) Common Stock Equity Additional Paid-in Accumulated Total Stockholders' Equity Shares Dollars Payable Capital Deficit (Deficit) Balance, December 31, 2013 $ ) $ Issuance of common stock for financing, net of transaction costs of $448,635 Issuance of common stock for acquisition Stock based compensation Net loss ) ) Balance, March 31, 2014 $ ) $ See accompanying notes to condensed consolidated financial statements (unaudited). -3- Table of Contents Mobivity Holdings Corp. Consolidated Statements of Cash Flows (Unaudited) Three months ended March 31, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Bad debt expense ) Stock-based compensation Depreciation and amortization expense Gain (Loss) on adjustment in contingent consideration - ) Change in fair value of derivative liabilities ) Amortization of note discounts - Increase (decrease) in cash resulting from changes in: Accounts receivable ) Other current assets ) Accounts payable Accrued interest Accrued and deferred personnel compensation ) Deferred revenue and customer deposits ) Other liabilities ) Net cash used in operating activities ) INVESTING ACTIVITIES Purchases of equipment ) - Acquisitions ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Proceeds from issuance of notes payable, net of finance offering costs - Payments on notes payable - ) Proceeds from issuance of common stock, net of issuance costs - Net cash provided by financing activities Net change in cash Cash at beginning of period Cash at end of period $ $ Supplemental disclosures: Cash paid during period for Interest $
